       Case 2:18-cv-00091-MHT-SMD Document 52 Filed 02/08/19 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

DARCY CORBITT, et al.,                       )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           )       CASE NO. 2:18-cv-91-MHT-GMB
                                             )
HAL TAYLOR, et al.,                          )
                                             )
        Defendants.                          )

PLAINTIFF’S EVIDENTIARY SUBMISSION IN SUPPORT OF THEIR MOTION FOR

                                   SUMMARY JUDGMENT

        Plaintiffs respectfully submit the following exhibits in support of their contemporaneously

filed motion for summary judgment.


     1. Policy Order 63

     2. Deposition of Jeannie Eastman

     3. Deposition of Deena Pregno

     4. Deposition of Jerrolynn Spencer

     5. Policy Order 63- 2012

     6. Medical Record D1170 (UNDER SEAL)

     7. Medical Record D1154 (UNDER SEAL)

     8. Medical Record D1166 (UNDER SEAL)

     9. Medical Record D1174 (UNDER SEAL)

     10. Medical Record D1139 (UNDER SEAL)

     11. Medical Record D1126 (UNDER SEAL)

     12. Medical Record D1250 (UNDER SEAL)

                                                 1
  Case 2:18-cv-00091-MHT-SMD Document 52 Filed 02/08/19 Page 2 of 5




13. Medical Record D226 (UNDER SEAL)

14. FAM Gender Change

15. The Guide to Personnel Record Keeping

16. VHA Publications

17. USCIS Adjudicator’s Field Manual Chapter 10

18. Changing Numident Data for Reasons other than Name Change

19. Resource Guide on Gender Designation on Driver’s Licenses and Identification Cards

20. Self-Designated Descriptors

21. Oregon DMV- Changing Your Sex

22. District of Columbia DMV

23. How Trans-Friendly is the Driver’s License Gender Change Policy in Your State

24. Deposition of Diane Woodruff

25. ALEA Driver License and ID

26. Report of Donald Leach

27. Deposition of Donald Leach

28. Declaration of Darcy Corbitt

29. Deposition of Darcy Corbitt

30. Name Change Order for Darcy Corbitt

31. Medical Record of Darcy Corbitt (SEALED)

32. License of Darcy Corbitt

33. Passport of Darcy Corbitt

34. Ronni Fetty Email D977

35. Statement- Examiner Teresa Smith D978



                                            2
  Case 2:18-cv-00091-MHT-SMD Document 52 Filed 02/08/19 Page 3 of 5




36. Deposition of Destiny Clark

37. Declaration of Destiny Clark

38. Name Change Order of Destiny Clark

39. Medical Record of Destiny Clark (SEALED)

40. License of Destiny Clark

41. Deposition of Jane Doe (SEALED)

42. Declaration of Jane Doe (SEALED)

43. Name Change Order of Jane Doe (SEALED)

44. Medical Record of Jane Doe (SEALED)

45. Declaration of Dr. Gorton

46. The Williams Institute- How Many People are Lesbian, Gay, Bisexual, And Transgender

47. USTS Report

48. NYT Alabama Trans Woman Killed

49. HRC Dana Martin

50. USTS Alabama

51. Deposition of Dr. Gorton

52. Birmingham Transit

53. Bicycle Friendly State Report Card

54. Brian Duke & Rufus Washington Emails D381

55. Nona Short Email D337

56. AAMVA Resource Guide on Gender Designation D338-380

57. Jeannie Eastman Email Chain D110-114

58. Idaho Instructions



                                          3
      Case 2:18-cv-00091-MHT-SMD Document 52 Filed 02/08/19 Page 4 of 5




   59. Time, Trans Bathroom Debate




Respectfully submitted this 8th day of February 2019.



                                    s/ Brock Boone
                                    Brock Boone
                                    Randall C. Marshall
                                    ACLU OF ALABAMA
                                    P.O. Box 6179
                                    Montgomery, AL 36106-0179
                                    (334) 265-2754
                                    bboone@aclualabama.org
                                    rmarshall@aclualabama.org

                                    Rose Saxe
                                    Gabriel Arkles
                                    ACLU LGBT & HIV Project / ACLU Foundation
                                    125 Broad St., 18th Floor
                                    New York, NY 10004
                                    (212) 549-2605
                                    rsaxe@aclu.org
                                    garkles@aclu.org
                                    Admitted Pro Hac Vice
                                    Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                                    Jane Doe




                                               4
      Case 2:18-cv-00091-MHT-SMD Document 52 Filed 02/08/19 Page 5 of 5




                               CERTIFICATE OF SERVICE
     I certify that on February 8, 2019, I filed the foregoing electronically using the Court’s
CM/ECF system, which will serve all counsel of record.

                                         s/ Brock Boone




                                                5
